Citation Nr: 1810298	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for temporomandibular joint disorder (TMJ), to include secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In July 2017, the Board remanded the claims on the title page in order for the Veteran to receive the hearing she requested.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via teleconference technology.  

A transcript of the Veteran's September 2017 Board hearing testimony is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file can be found on the VBMS and/or Legacy Content Manager (LCM) databases.

After review of the hearing transcript and Veteran's claims file, the Board concludes both issues on the title page require additional development before a decision is rendered. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that her sleep apnea and TMJ is proximately due to or aggravated by her service-connected PTSD.  In the alternative, the Veteran contends that both conditions were incurred during her period of active duty service in the U.S. Army.

In May 2013, the Veteran initiated her claims for entitlement to service connection for sleep apnea and TMJ.  In her initial correspondence, the Veteran stated, "I would like to claim sleep apnea secondary to PTSD.  I have been diagnosed as having sleep apnea from my ear nose and throat doctor after having two sleep study sessions."  Pertinent to her TMJ claim, the Veteran also wrote, "I would like to claim TMJ disorder due to my PTSD."

In June 2013, the Veteran's mother provided a statement in support.  Among her various assertions, the Veteran's mother provided the following:  1) "she snores profoundly, she stops breathing and wakes up while she sleeps", 2) "I have also witnessed her use of the mouth guard", 3) "She did not have any of these issues before she left for the military", and 4) "I am sure these issues are because of her constant stress and anxiety due to her PTSD."

On May 20, 2016, the Veteran supplied pertinent documents and a written statement for both claims listed on the title page.  Therein, the Veteran offered, "I realized after viewing my STR's that I should not have requested that (sleep apnea) be secondary to PTSD because I have been having issues with snoring and have swollen tonsils due to snoring early on in-my army career." The Veteran further refined her claim with, "I have attached my STR's where it shows that I have gone to the TMC quite often for swollen glands, tonsillitis, sore throat and serious sinus issues. . . (A)ll I knew was that I always had swollen tonsils and that was due to snoring I was even hospitalized for swollen issues with my tonsils for 3 days while in basic training."

During her September 2017 hearing testimony, before the undersigned VLJ, the Veteran offered additional lay evidence pertinent to the claims listed on the title page.  Regarding the TMJ claim, the Veteran suggested that the orthodontist who supplied the disability benefits questionnaire, which is associated with the claims file, "was not comfortable putting that (TMJ) was related to PTSD, because he didn't know enough information . . .."  Regarding the onset of both conditions, the Veteran offered that, "as long as I've known, it's been going on forever, but it just wasn't diagnosed then 'cause I didn't know."  

The Board sincerely appreciates the lay evidence that has been supplied by the Veteran and her mother.  The Board has no reason to question the credibility of any of the evidence that they have offered for consideration.  However, the Board must know the nature and etiology of both the conditions identified on the title page, and the Veteran and her mother do not have the training and experience necessary to competently comment on such complex medical matters.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Ultimately, the Board cannot make its own independent medical determinations on the nature and etiology of the Veteran's sleep apnea or TMJ conditions; it must base its decisions upon an adequate medical record, which is absent here.  See Evans v. West, 12 Vet. App. 22 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran to obtain updated medical release waivers for any additional private treatment she may have received and for any additional medical opinions she may have obtained regarding her sleep apnea and TMJ. 

 2. After any additional records are associated with the claims file, the Veteran should be scheduled for a VA examination, with the appropriate physician do determine the nature and etiology of her current sleep apnea disability. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during military service, or is otherwise related to his active duty service? 

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea was either (i) caused by or (ii) aggravated by any of the Veteran's service connected disabilities, to include PTSD?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

It should be noted that the Veteran, is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

Explanations for all opinions must be provided. While providing the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of her sleep apnea symptoms.

3. Schedule the Veteran for an examination by an orthodontist or oral surgeon.  The examiner must review the Veteran's claims folder, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that TMJ had its clinical onset during active service or is related to any in-service disease, event, or injury. 

 (b) The examiner should also provide an opinion as to whether the Veteran's TMJ syndrome is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD and associated symptoms. 
 
(c) The examiner should also provide an opinion as to whether the Veteran's TMJ syndrome is at least as likely as not (a 50 percent or greater probability) aggravated by the Veteran's service-connected PTSD and associated symptoms.   If aggravation is occurring, the examiner should identify the degree of aggravation caused by the service-connected PTSD. 

In providing these opinions, the examiner should consider and acknowledge the Veteran's reports.
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 5. After completing any other development that may be warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




